Case 3:17-cv-01734-JPW Document 40-10 Filed 12/20/18 Page 1 of 25




                                                               EXHIBIT
                                                                             exhibitsticker.com




                                                                    D - 17
Case 3:17-cv-01734-JPW Document 40-10 Filed 12/20/18 Page 2 of 25
Case 3:17-cv-01734-JPW Document 40-10 Filed 12/20/18 Page 3 of 25
Case 3:17-cv-01734-JPW Document 40-10 Filed 12/20/18 Page 4 of 25
Case 3:17-cv-01734-JPW Document 40-10 Filed 12/20/18 Page 5 of 25
Case 3:17-cv-01734-JPW Document 40-10 Filed 12/20/18 Page 6 of 25
Case 3:17-cv-01734-JPW Document 40-10 Filed 12/20/18 Page 7 of 25
Case 3:17-cv-01734-JPW Document 40-10 Filed 12/20/18 Page 8 of 25
Case 3:17-cv-01734-JPW Document 40-10 Filed 12/20/18 Page 9 of 25
Case 3:17-cv-01734-JPW Document 40-10 Filed 12/20/18 Page 10 of 25
Case 3:17-cv-01734-JPW Document 40-10 Filed 12/20/18 Page 11 of 25
Case 3:17-cv-01734-JPW Document 40-10 Filed 12/20/18 Page 12 of 25
Case 3:17-cv-01734-JPW Document 40-10 Filed 12/20/18 Page 13 of 25
Case 3:17-cv-01734-JPW Document 40-10 Filed 12/20/18 Page 14 of 25
Case 3:17-cv-01734-JPW Document 40-10 Filed 12/20/18 Page 15 of 25
Case 3:17-cv-01734-JPW Document 40-10 Filed 12/20/18 Page 16 of 25
Case 3:17-cv-01734-JPW Document 40-10 Filed 12/20/18 Page 17 of 25
Case 3:17-cv-01734-JPW Document 40-10 Filed 12/20/18 Page 18 of 25
Case 3:17-cv-01734-JPW Document 40-10 Filed 12/20/18 Page 19 of 25
Case 3:17-cv-01734-JPW Document 40-10 Filed 12/20/18 Page 20 of 25
Case 3:17-cv-01734-JPW Document 40-10 Filed 12/20/18 Page 21 of 25
Case 3:17-cv-01734-JPW Document 40-10 Filed 12/20/18 Page 22 of 25
Case 3:17-cv-01734-JPW Document 40-10 Filed 12/20/18 Page 23 of 25
Case 3:17-cv-01734-JPW Document 40-10 Filed 12/20/18 Page 24 of 25
Case 3:17-cv-01734-JPW Document 40-10 Filed 12/20/18 Page 25 of 25
